Citation Nr: 0300075	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  96-43 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  By an unappealed September 1991 rating decision, the 
RO found that no new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for psoriasis.  

2.  Some evidence received subsequent to the September 
1991 RO decision is so
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
psoriasis.

3.  There is clear and unmistakable evidence that the 
veteran's psoriasis pre-existed his entry into service. 

4.  The competent medical evidence shows that there was an 
increase in severity of the veteran's psoriasis during 
service. 


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the 
claim for entitlement to
service connection for psoriasis is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.156, 20.302, 20.1103 (2002).

2. Psoriasis was aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131,
1153, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(b), 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  While the VCAA 
does not serve as a basis to reopen a claim (unless new 
and material evidence is presented), the law does include 
the enhanced duty to notify.  The Board finds that the RO 
informed the veteran of the evidence needed to reopen his 
claim, as set forth in the October 1995 rating decision, 
May 1996 Statement of the Case (SOC), and April 1997 and 
April 1998 Supplemental Statements of the Case (SSOC).  
The RO also obtained VA treatment records.  The veteran 
was afforded a VA examination by a dermatologist in 
February 1998.  The veteran was afforded a personal 
hearing before the RO in March 1997 and before the 
undersigned Member of the Board in July 1999.  No further 
notice and assistance to the veteran appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The requirements under the law as pertains to new 
and material evidence claims have been met, and the Board 
will proceed with appellate review.  


New and Material Evidence

A review of the claims file reveals that the claim for 
service connection for psoriasis was previously denied, 
based on failure to produce new and material evidence 
grounds, by a September 1991 rating decision.  The veteran 
was mailed a copy of this decision by cover letter dated 
in September 1991.  The cover letter explained in detail 
the veteran's procedural and appellate rights.  The 
veteran, however, did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2002).  In a statement received 
in June 1995, the veteran indicated that he wanted to 
reopen his claim.

Evidence associated with the claims file prior to the RO's 
September 1991 rating decision included the veteran's 
service medical records which showed that the March 1941 
induction physical examination report revealed that the 
veteran had psoriasis on entry into service.  The service 
medical records further showed that the veteran was 
treated during service for this disorder.  The June 1945 
discharge examination report noted that the veteran had 
psoriasis of the right pectoralis that covered an area of 
2 x 1/2 inches.  It was further noted that the veteran had 
no symptoms.  Other evidence included the following:  the 
report on the veteran's initial VA examination conducted 
in June 1969, which noted the presence of psoriasis; Dr. 
W.L.J.'s June 1979 letter, which related that the 
veteran's psoriasis tended to exacerbate when the veteran 
was in stressful situations; the October 1988 VA 
examination report; testimony the veteran presented before 
the RO in July 1989; and a June 1991 VA treatment record.  

The veteran submitted numerous statements in which he 
maintained that he had not had psoriasis or at least was 
not aware that he had psoriasis prior to his entry into 
service.  Therefore, the exacerbations he suffered during 
service were proof that his condition increased in 
severity during service.  He essentially maintained that 
the fact that he continuously suffered from psoriasis 
since his discharge from service further demonstrated that 
his condition permanently worsened. 

The basis for the RO's original denial in July 1969 was 
that the veteran's psoriasis clearly and unmistakably 
existed prior to service.  There was an acute exacerbation 
of the condition during service, but the examination at 
separation did not reveal any more severe condition than 
that which existed prior to service.  The basis for 
subsequent denials-including the September 1991 denial-was 
that the veteran failed to produce new and material 
evidence regarding the same. 

The Board notes that the Colvin test has been replaced by 
the Hodge test.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998)  Thus, the veteran no longer has to present new and 
material evidence that will change the outcome of the 
decision.  Under Hodge, the veteran need only present new 
and material evidence that ought to be considered in order 
to fairly decide the merits of the claim.  Given this more 
liberal standard, the Board finds that some of the 
evidence submitted after the September 1991 rating 
decision is new and material.

The following evidence is cumulative or redundant of 
evidence submitted prior to the September 1991 rating 
decision:  numerous statements submitted by the veteran; 
VA treatment records dated from September 1983 to March 
1998, which showed treatment for psoriasis; records from 
Trinity/Mother Francis Hospital dated from January 1995 to 
January 1997, which noted findings of psoriasis; lay 
statements submitted by the veteran from individuals who 
maintained that the veteran did not have a skin problem or 
psoriasis prior to his entry into the military; testimony 
the veteran presented before the RO in March 1997 and the 
Board in July 1999; and the veteran's wife's February 2002 
statement received at the Board.  While the examiner who 
conducted the February 1998 VA examination speculated that 
the shrapnel wound the veteran sustained during service 
could have had a role in the exacerbation of psoriasis, 
the examiner concluded that due to the number of years and 
given the fact that psoriasis was a chronic recurrent 
disease, it was almost impossible to say whether any 
aggravation was caused by his injury at that time.  Thus, 
the opinion expressed by the February 1998 VA examiner did 
not affirm or deny whether the veteran's psoriasis was 
aggravated beyond its normal progression during service.  
Accordingly, in light of the veteran's statements, this 
opinion probably met the minimal standard to reopen 
established by the Hodge decision. Thus, the claim is 
reopened.


Service Connection for Psoriasis

After further review of the evidence, the Board finds that 
the requirements under the VCAA have been substantially 
met.  The Board incorporates by reference the previous 
discussion on compliance with the VCAA.  In addition, the 
Board referred the veteran's case to an independent 
medical expert in dermatology for an opinion on questions 
pertinent to substantiating the veteran's claim.  The 
Board received an opinion in November 2002.  The veteran 
was provided with a copy of the independent medical 
expert's opinion by cover letter dated in November 2002.  
He was informed that he had 60 days within which to submit 
further evidence or argument in response to the opinion.  
The veteran submitted his response and additional evidence 
in December 2002.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the veteran in developing the facts pertinent to his 
claim.  Moreover, VA has fully discharged its duty to 
notify the claimant of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the claimant for obtaining such evidence.  Quartuccio, 16 
Vet. App. at 187.  

The Board also notes that the RO found that no new and 
material evidence had been presented and therefore, the RO 
did not adjudicate the veteran's claim on the merits.  
Nevertheless, the Board finds that the veteran has 
knowledge of the laws and regulations pertaining to 
service connection as set forth in the May 1996 SOC and 
the April 1998 SSOC, and has provided argument and 
evidence in support of the merits of the claim.  
Accordingly, the Board will proceed with appellate review.

A veteran is presumed to be in sound condition upon entry 
into service, expect
for any defects noted at the time of examination for entry 
into service.  38 U.S.C.A. § 1111 (West 1991).  The 
presumption of soundness can be rebutted only by clear and 
unmistakable evidence that such a disability existed prior 
to service.  38 C.F.R. § 3.304(b).  Service medical 
records show that the veteran's induction examination 
report noted that the veteran had psoriasis on entry into 
service.  Thus, by clear and unmistakable evidence, the 
veteran is shown to have psoriasis that pre-existed 
service despite the veteran's statements and lay 
statements to the contrary.             38 C.F.R. § 
3.304(b).

A pre-existing disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a).  The service 
medical records clearly show that the veteran was treated 
for psoriasis during service.  According to the 
independent medical expert opinion obtained from Dr. D.S., 
"there was no increase in severity" of the psoriasis 
during service, however, there might have been one or two 
episodes during which there was a "transient increase in 
severity."  By rule of interpretation of the regulation on 
aggravation of pre-service disabilities, there is nothing 
in the regulation that specifies for how long an "increase 
in severity" of a disease must exist in order to show that 
an increase in severity of the disease occurred during 
service.  Dr. D.S. opined that there was no increase in 
severity, but conceded that there were transient increases 
in severity.  There is no basis for the Board to 
distinguish between an "increase in severity" of the 
disease and a "transient increase in severity" of the 
disease when the regulation declines to do so.  Also, Dr. 
D.S. indicated that his conclusions must be considered in 
limited context as they were based on a sole 
dermatological opinion and a few non-dermatologist medical 
consultations.  The Board finds that as the veteran's 
psoriasis underwent an increase in severity of some 
duration during service, the presumption of aggravation 
applies.  Dr. D.S.'s opinion did not discuss whether any 
increase in severity shown in service was due to the 
natural progress of the disease.  Therefore, there remains 
no clear and unmistakable evidence to rebut the 
presumption of aggravation where the pre-existing disease 
underwent an increase in severity during service.  38 
C.F.R. § 3.306(b).  Accordingly, service connection for 
psoriasis is warranted. 

In reaching this disposition, I have considered the 
decision in Davis v. Principi, 276 Fed. 3d 1341 (Fed. Cir. 
2002).  I am also aware that the opinion of the 
independent medical expert is on the whole unfavorable to 
the appellant.  Had the expert physician characterized the 
mid-service course of the veteran's skin disease 
exclusively as "exacerbations" or "flare-ups," then this 
decision would almost certainly be otherwise.  The crucial 
element is that the regulation (38 C.F.R. § 3.306(b)--when 
interpreted most favorably to the appellant--does not 
literally impose a length of time during which the 
increase in severity must transpire.  In Davis, the 
decision expressly limited its holding to "temporary 
flare-ups."   There is obviously risk in emphasizing small 
differences in language to justify a substantive 
conclusion.  As indicated, had the record been more one-
sided against the veteran and had the independent expert 
been more adamant in his conclusions, then the matter 
would be more clear.  That physician, however, 
forthrightly conceded the uncertainties involved.  
Accordingly, there remains sufficient ambiguity of fact 
and regulation to create the degree of doubt required by 
law to validate the claim.


ORDER

New and material evidence has been submitted, and the 
claim of entitlement to service connection for psoriasis 
is reopened.  

Service connection for psoriasis is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

